UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4136
KEVIN RYAN ROBINSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Orangeburg.
             Cameron McGowan Currie, District Judge.
                            (CR-01-1148)

                      Submitted: January 30, 2004

                        Decided: March 1, 2004

  Before WIDENER, TRAXLER, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David Bruce Betts, Columbia, South Carolina, for Appellant. James
Strom Thurmond, Jr., United States Attorney, Dean Arthur Eichelber-
ger, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. ROBINSON
                             OPINION

PER CURIAM:

   Kevin Ryan Robinson pleaded guilty to one count of wire fraud,
in violation of 18 U.S.C. § 1343 (2000). He was sentenced to 57
months in prison. Robinson now appeals. His attorney has filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), raising
three grounds for relief but stating that, in his opinion, there are no
meritorious issues for review. Robinson has filed a pro se supplemen-
tal brief. We affirm.

                                  I.

   The Homes of the C.S.R.A., Inc. (CSRA), was a South Carolina
corporation that sold manufactured housing and operated under sev-
eral names. Robinson was one of several CSRA employees indicted
for wire fraud. The purpose of the fraud was to make it appear that
unqualified customers were qualified to receive loans to buy homes,
and thereby to facilitate CSRA’s sale of more homes. Falsified finan-
cial information was sent to various out-of-state lenders by facsimile.
Typically, the facsimiles included bogus information about a purchas-
er’s employment and income. Often, information faxed to lenders sig-
nificantly overstated the amount of a down payment that a purchaser
had made.

   After four days of trial, Robinson agreed to plead guilty to Count
Thirteen of the indictment, which charged him with wire fraud in con-
nection with a sale of a home to Arthur Tyler. At Robinson’s Fed. R.
Crim. P. 11 hearing, the Assistant United States Attorney (AUSA)
summarized the transaction. A document that was transmitted to a
lender represented that Tyler paid $9148.23 as a down payment, when
in reality Tyler had paid only $2000. Additionally, the document gave
false job information about Tyler. Robinson instructed a salesman,
Roger Casteal, to insert the bogus job information.

   Robinson informed the court that the AUSA had correctly summa-
rized the transaction. He specifically admitted that he signed off on
the documents knowing that the information about Tyler’s down pay-
                      UNITED STATES v. ROBINSON                        3
ment and employment was false and knowing that the lender would
rely on this false information when considering the loan application.

   Robinson’s probation officer prepared a presentence report that cal-
culated an offense level of 23 and a criminal history category of III,
for a resulting guideline range of 57-71 months. Robinson was subject
to a statutory maximum of five years, and his guideline range became
57-60 months. He received a 57-month sentence.

                                   II

   None of the claims raised in the Anders brief has merit. First, the
district court fully complied with Fed. R. Crim. P. 11. Second, the dis-
trict court did not clearly err in increasing Robinson’s offense level
by two levels for obstruction of justice. See U.S. Sentencing Guide-
lines Manual § 3C1.1 (1997). In this regard, we note evidence that
Robinson recruited several women to set up phone lines in their
homes and verify bogus employment and income information when
lenders called to confirm information in loan applications. One of
these women testified at trial that Robinson, after apparently learning
that authorities were investigating the scheme, instructed her to dis-
connect the phone lines and to destroy all incriminating records.

   Third, the district court did not clearly err in refusing to give Rob-
inson an adjustment for acceptance of responsibility. See USSG
§ 3E1.1. Although Robinson admitted involvement in the Arthur
Tyler transaction, he subsequently denied all involvement with bogus
employment information. Robinson thus "falsely denie[d], or frivo-
lously contest[ed], relevant conduct that the court [had] determine[d]
to be true," and he was not entitled to the deduction. See United States
v. Pauley, 289 F.3d 254, 261 (4th Cir.), modified, 304 F.3d 335 (4th
Cir. 2002), cert. denied, 537 U.S. 1178 (2003).

                                   III

   In his pro se brief, Robinson frivolously disavows involvement in
fictitious job verifications and in the Arthur Tyler transaction. Addi-
tionally, he claims that the amount of loss attributed to him was inac-
curate. Our review of the record discloses that the district court did
4                     UNITED STATES v. ROBINSON
not clearly err in finding that the amount of loss attributable to Robin-
son was $993,792.16. See USSG § 2F1.1(b)(1); United States v. Cast-
ner, 50 F.3d 1267, 1274 (4th Cir. 1995). In arriving at this figure, the
court considered a list of fifty fraudulent transactions in which Robin-
son was involved. In each case, the loan was in default, and the home
was repossessed and sold. The loss for each house identified on the
list was the principal balance less the sale price of the home, with
some other minor adjustments. The court observed that the list was
conservative as it did not represent all the fraudulent transactions with
which Robinson was involved, but instead only those loans that were
in default.

                                   IV

   We accordingly affirm Robinson’s conviction and sentence. In
accordance with Anders, we have examined the entire record and find
no meritorious issues for appeal. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, counsel may move in this court for leave to withdraw from
representation. Counsel’s motion must state that a copy thereof was
served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED